MacIntyre, J.
1. The record discloses that the evidence for the State, if credible, was sufficient to support the verdict. The jury being the judges of the weight of the evidence, this court can not disturb the judgment" on the ground that the lower court abused its discretion in denying a new trial on the general grounds of the motion.
2. The exception to the excerpt from the charge to the jury is not meritorious. The judgment overruling the motion for new trial is

Affirmed.


Broyles, G. J., and Guerry, J., concur.